In the
                                                 I
                             Mis
                               ssouri Court of Appea
                                      C      f     als
                                        Weste Dist
                                            ern  trict
GAIL AND DARR
     A      RELL MAN
                   NSFIELD,
                          ,                            )
                                                       )
                 Resp
                    pondents,                          )    D76310
                                                           WD
                                                       )
v.                                                     )   OPI
                                                             INION FIL
                                                                     LED: June 17, 2014
                                                                             e
                                                       )
CALEB HORNER AND JOH
    B      R       HN                                  )
HORNE
    ER,                                                )
                                                       )
                  App
                    pellants.                          )

               Appea from the Circuit Court of Jac
                   al       e                    ckson Coun Missou
                                                           nty,  uri
                        The Honorable Marco A. R
                            H          M        Roldan, Judg
                                                           ge

  Before Division Three: Mar D. Pfeiffe Presidin Judge, Th
       e          T        rk        fer,      ng        homas H. N
                                                                  Newton, Jud
                                                                            dge
                            and Cynthi L. Martin Judge
                                     ia        n,

        Caleb Horner ("Caleb" and John Horner (
        C                   ")       n        ("John") (c
                                                        collectively "the Horn
                                                                             ners")

appeal from the tria court's ju
       f           al         udgment ("J
                                        Judgment") in a wrong death a
                                                 )          gful    action awar
                                                                              rding

$8,650,0 of com
       000    mpensatory damages and $100,0
                                 a        000,000 in damages for aggravating

       tances to Gail Mansfie ("Gail") and Darre ("Darrel Mansfie (collectively
circumst         G          eld      )         ell      ll")    eld

       nsfields").1 The Horners present nine points on appeal, each of w
"the Man                                          s                    which argues that
                                                                                  s

       gment constituted erro in that: (1) the Man
the Judg                    or         (         nsfields fail to mak a submis
                                                             led    ke       ssible
        1
         Because Caleb Horner and Jo Horner sha the same sur
         B                             ohn         are         urname, we refe to each by th first name for
                                                                              er           heir
purposes of clarity. The same is true fo Gail Mansfie and Darrell Mansfield. N familiarity o disrespect is
         o                             or           eld         l            No            or
intended with respect to any of the parti
         w               a              ies.
case on the duty and causation elements of their claim for wrongful death based on

negligence; (2) the jury's verdict awarding $108,650,000 to the Mansfields was not

supported by substantial evidence; (3) the jury's verdict awarding $108,650,000 to the

Mansfields violated the Horners' constitutional right to due process; (4) the Mansfields'

lawsuit against the Horners violated the Horners' constitutional right to religious freedom

in that the lawsuit required the jury to address the merits of the Horners' religious beliefs;

(5) Wendi Nield should have been allowed to testify; (6) Karen Tadych's testimony

should have been excluded as irrelevant; (7) certain pieces of evidence should not have

been excluded from trial for the Horners' failure to follow discovery rules; (8) the

Mansfields' counsel intentionally inflamed the prejudices of the jury and misstated the

law and the evidence during closing arguments; and (9) the Horners' motion for remittitur

should have been granted because Missouri's statutory cap on punitive damages applies

to limit the damages recoverable for aggravating circumstances in cases involving

wrongful death. We affirm.

                                 Factual and Procedural Background2

         Misty Mansfield3 ("Misty"4) worked as a dispatcher for the Lee's Summit Police

Department from 2001 to 2006. Caleb worked as a police officer for the Lee's Summit




         2
           We view the facts in the light most favorable to the jury's verdict. Mengwasser v. Anthony Kempker
Trucking, Inc., 312 S.W.3d 368, 370 n.1 (Mo. App. W.D. 2010).
         3
           There is a dispute between the parties as to Misty's last name at the time of her death. The dispute arises
from the parties' disagreement as to whether the marriage between Misty and Caleb was valid. See infra note 5.
Because the trial court referred to her as "Misty Mansfield" throughout its Judgment, we have elected to use that
name.
         4
           Because Misty Mansfield shares a last name with her parents, Gail and Darrell Mansfield, we refer to
Misty by her first name for purposes of clarity. No familiarity or disrespect is intended.

                                                           2
Police Department during the same time period. Caleb and Misty began seeing one

another romantically and eventually married in 2004.5

        Caleb participated in a religious group led by John. According to the teachings of

this group, a wife was to be submissive to her husband, which required the wife to relent

to the husband's decisions. In addition, the group practiced "faith healing" rather than

pursuing modern medical care. Though Misty had not participated in Caleb's religious

group before she and Caleb started dating, she was generally aware of the group's

teachings before she married Caleb.

        Prior to their marriage, Caleb and Misty agreed that any children would be

delivered at home without professional medical intervention. Misty discovered that she

was pregnant in March 2006. While she was pregnant, Misty attended a course that

taught the Bradley Method, a series of natural childbirth techniques. Misty went into

labor on December 2, 2006, and she, along with Caleb, followed through with their plan

for a home birth.

        Misty went into labor on December 2, 2006, but did not deliver her baby until

December 8, 2006. Throughout labor, Misty's "birth team" was present: Caleb, Amber

Leathers ("Leathers"), Wendi Nield ("Nield"), and Tina Moore ("Moore"). Leathers and

Nield are Caleb's sisters. The Horners represented to Misty that Leathers and Nield were

midwives. Moore was Misty's best friend.




        5
          The parties dispute whether Misty and Caleb were "married." According to the testimony at trial, Caleb
and Misty participated in a marriage ceremony but never obtained a license from the State of Missouri. The validity
of Caleb and Misty's purported marriage is not relevant to this appeal.

                                                         3
        At some point during her labor, Misty contacted Amber Walla ("Walla"), a doula,6

and asked Walla to come to the house. Upon learning how long Misty had been in labor

and that the delivery was an "unassisted home birth," Walla was reluctant to go to the

house. Walla eventually agreed to do so "as a friend" and made it clear to Misty and her

birth team that she was not there "as a professional in any aspect."

        Walla observed the shape of Misty's abdomen and noticed that it was "unusually

shaped, like a big ball up under her ribs." Walla also performed a pelvic exam, during

which she observed vaginal swelling and discovered what appeared to be meconium on

her finger. Based on that information, Walla told Caleb, Leathers, and Nield that she

believed the baby was in the breech position and that the situation was dangerous.

Leathers and Nield argued that it was impossible for the baby to be in the breech position

due to the "unity" between Caleb and Misty. According to their beliefs, "if the baby's

husband and wife are in unity together, the baby will be head down."

        During Walla's visit, Misty agreed to go to the hospital. Misty stood up from the

bed and was in the process of putting on her clothes so that she could leave. At that

point, Caleb asked Walla to leave the room so that he and Misty could pray together.

Soon thereafter, Caleb emerged from the bedroom and told Walla that he and Misty had

changed their minds. Caleb said, "[Walla], we're not ready to give up on this yet. We're

just -- we think it's early labor and, um, you know, my sister has said that she's had labors

like this before and they've had meconium like that before and, you know, we think

        6
          A doula is a "person, usually a woman, who is professionally trained to assist a woman during childbirth
and who may provide support to the family after the baby is born." NEW OXFORD AMERICAN DICTIONARY 507 (2d
ed. 2005).

                                                         4
everything's going to be fine. We're just not ready to go to the hospital." Caleb admitted

that in his private conversation with Misty, he said, "Honestly, they're probably going to

cut you open and take your baby."

        On December 8, 2006, the baby began to descend. The baby was in fact breech.

The baby progressed through the birth canal posterior first and folded in half. When the

baby became stuck, Misty's birth team began reading books to figure out what to do. The

books indicated that an episiotomy was necessary to complete the delivery. Caleb then

cut Misty's vagina with a pair of unsterilized household scissors. The baby, a girl named

Sydney Horner ("Sydney"7), was delivered stillborn on December 8, 2006. Sydney's

cause of death was determined to be intrapartum asphyxia associated with a breech

delivery.

        The birth team did not call 911 immediately following Sydney's stillbirth. Instead

they called John, a self-professed faith healer. John had not been present during Misty's

labor or child birth. John came to the house and prayed over Sydney for hours in an

attempt to raise her from the dead. Meanwhile, Misty's vaginal cuts were not sutured,

dressed, or treated in any way.

        The Lee's Summit Fire Department responded to the home after receiving a call

regarding a stillbirth approximately nine hours earlier during a home delivery attempt.

The purpose of the visit was to provide medical care to Misty. Caleb answered the door

and spoke to Captain Timothy Schurder ("Schurder"). Caleb informed Schurder that the


        7
          Because Sydney Horner shares a last name with her father, Caleb Horner, and her uncle, John Horner, we
refer to Sydney by her first name for purposes of clarity. No familiarity or disrespect is intended.

                                                       5
couple's religious beliefs prevented another man from examining his wife's vagina. Caleb

also said that he would call for medical help for Misty if she needed it. Caleb did not

inform Schurder that he had performed an episiotomy on Misty and that those cuts

remained untreated.

      Following Sydney's stillbirth, Misty remained at her home with Caleb and

members of his family, including John, Leathers, and Nield. The Mansfields visited

Misty in the two weeks immediately following Sydney's stillbirth. They were never

allowed to be alone with Misty. During that time, the Mansfields observed that Misty's

condition was deteriorating. Approximately two weeks after Sydney's stillbirth, Caleb

kicked the Mansfields out of the home. Gail was able to speak with Misty on the

telephone thereafter. Caleb did allow the Mansfields to return to the home shortly before

Misty's death.

      On January 5, 2007, Misty called Dr. James Green ("Dr. Green"), a chiropractor

she had previously visited, regarding her medical problems. The note Dr. Green wrote at

the time of the telephone conversation with Misty stated:

      Misty answered the phone and in an extremely labored breathing and voice
      said she had had a baby breech and stillborn and had been having problems
      since, and now has severe pain in her tailbone and pelvis and has been
      unable to walk for at least five days. I asked her when she had the baby,
      and she asked someone that was with her because she couldn't remember.
      Misty said the 27th. With her labored voice and tone, I wasn't sure if she
      meant the baby was delivered the 27th or she hadn't been able to walk since
      the 27th. I asked if she had been back to her doctor since the delivery, and
      she said she had not and had not sought any care and does not have a
      regular medical doctor. I told her that her symptoms sounded like they
      were outside the scope of my practice and she should go to the emergency
      room. She stated they really did not want to do that. I told her again that I
      did not think it was a problem I could help her with and she should go to

                                            6
        the ER or, if she was unable to walk, then [call] 911. She said thanks for
        calling her back and they would decide what to do and then hung up.

(Emphasis added.)

        Misty passed away on January 9, 2007. The Jackson County medical examiner

performed an autopsy and determined that the cause of Misty's death was a severe

infection that spread throughout her body and organs. The medical examiner noted that

Misty's episiotomy was never treated, and as a result, Misty developed sepsis. In a

hospital, the wound would have been sutured and treated with antibiotics.                                  Thus,

according to the Jackson County medical examiner, Misty would have survived had she

received appropriate medical treatment.

        The Mansfields filed a wrongful death suit against Caleb, John, Nield, and

Leathers.8 The petition alleged that the defendants were negligent in Misty's home birth

and in the care of Misty following Sydney's stillbirth. In particular, the petition claimed

that Caleb, Nield, and Leathers were members of a "cult-like group" led by John. One of

the tenets of the group was to reject modern medicine in favor of faith healing. The

Mansfields alleged that "[u]pon discovering Misty Mansfield's pregnancy Defendant C.

Horner and Defendant J. Horner forbade Misty from receiving prenatal care and

instructed her that the birth would be at home, and that Defendants C. Horner, J. Horner,

Nield, and Leathers were fully prepared to safely deliver the child." The Mansfields

alleged that Caleb "assumed control over [the] home birth" and that John "advis[ed]


        8
          The Mansfields also named Carol Balizet, Home in Zion Ministries, The Key Publications, The Key
Ministries, John G. Lake Ministries, No Greater Joy Ministries, John Doe Individual, and John Doe Religious
Organization as defendants in the wrongful death suit. The claims against those defendants were dismissed without
prejudice prior to trial.

                                                        7
members of The Cult on home birth." The Mansfields claimed that, during the home

birth and after Sydney's stillbirth, Caleb, John, Nield, and Leathers provided Misty with

"horribly inadequate care" that ultimately resulted in Misty's death.

        Nield entered into a settlement agreement with the Mansfields prior to trial, and

the Mansfields dismissed their claim against her. A jury trial was held on the Mansfields'

remaining claims against Caleb, John, and Leathers in December 2012. The Mansfields

were represented by counsel, but the Horners and Leathers represented themselves pro se

throughout the trial.

        The Mansfields theorized that the Horners and Leathers "brainwashed" Misty into

refusing medical care, that they told Misty she was going to "be okay" when they knew

otherwise, that they refused medical treatment for Misty, and that they refused Misty

access to anyone who believed differently than them.

        The Mansfields called Karen Tadych ("Tadych"), John's ex-wife,9 as a witness.

Tadych testified as to the indoctrination of Misty into the religious group led by John. In

particular, Tadych testified about her participation with John in pre-marital counseling for

Caleb and Misty. During the pre-marital counseling, John and Tadych taught Misty

about the role of a woman in a marriage. John and Tadych instructed Misty that,

according to their beliefs, a wife should be wholly submissive to the husband so that if

they disagree, the man makes the ultimate decision. According to Tadych, members of

the religious group led by John believed that wives have no right to tell their husbands


        9
         Like Caleb and Misty, John and Tadych participated in a marriage ceremony but never obtained a
marriage license from the State of Missouri.

                                                       8
what they will or will not do. Instead, the wife and children must submit to the authority

of the husband in order to honor and respect him. Further, John and Tadych instructed

Misty regarding the rejection of modern medicine in favor of faith healing. Essentially,

John and Tadych taught Misty to rely solely on God for healing.

       In addition, Tadych testified that isolation was part of the indoctrination process

into the religious group led by John.        All new members of the religious group

experienced isolation from persons who did not believe as the group did. If a relationship

did not include a "healthy spiritual tie," then that relationship was broken. Eventually,

members of the religious group led by John would have no relationships outside of those

with other members of the group.

       Tadych also testified as to John's religious beliefs. Tadych testified that John

believes he can talk to God and that God sends him visions in which God tells John that

medicine is evil. Further, according to Tadych's testimony, John believes that he has a

healing power that includes the ability to raise people from the dead. Tadych finally

testified that John has a "messianic complex" so that he believes he, like Jesus, "walks in

no known sin."

       Finally, Tadych testified as to John's prior involvement in other deaths in which

medical treatment was avoided based on religious beliefs. During Tadych's marriage to

John, he was involved in four home births that resulted in the death of the infants, and the

death of one child and one adult who both suffered from a treatable illness or disease.

Every death was the result of medical treatment being rejected in favor of faith healing,

including John's purported healing power.

                                             9
       In addition to Tadych's testimony, the Mansfields presented Gail's testimony to

corroborate their theory that Misty was brainwashed by Caleb, John, and Leathers. Gail

testified that prior to Misty's marriage to Caleb, Misty was "very pigheaded, very

headstrong, and very opinionated." After her marriage, though, Misty slowly changed

into being wholly submissive to Caleb. As an example, Gail testified that when Misty

married Caleb, she abandoned her dream of being a police officer in favor of being a

stay-at-home mother in accordance with Caleb's wishes. Further, Gail testified about

how Caleb isolated Misty from her family and friends after their marriage: "Caleb didn't

really want Misty to be around people that [sic] didn't think like he thought. . . . He tried

to isolate her from both of the brothers, from Darrell and I [sic], from some of her friends,

and he definitely wanted to get rid of me. He didn't want me in the picture at all because

I didn't believe like that."

       Gail also testified as to Caleb's behavior during Misty's pregnancy and following

the stillbirth of Sydney. When Misty attempted to have a sonogram, she called Caleb to

tell him she was at a doctor's office. Caleb forbade Misty from obtaining the sonogram,

so Misty left the doctor's office immediately. Further, Caleb forbade Gail from attending

the home birth because "[h]e did not want anyone there that [sic] would call the police if

anything went wrong." Finally, Gail testified that Misty was isolated after Sydney's

stillbirth so that someone from the Horner family was always in the room whenever Gail

and Darrell visited Misty.

       The Mansfields also presented evidence of their damages at trial. Dr. John Ward

("Dr. Ward"), a forensic economist, testified as to the economic damages that resulted

                                             10
from Misty's death. According to Dr. Ward, economic damages are "those [damages]

that can be measured in the marketplace in some fashion." Economic damages include

the decedent's earning capacity and services that the decedent performed. Dr. Ward

calculated that the present value of the economic damages resulting from Misty's death

totaled $645,020. Dr. Ward did not offer an opinion as to non-economic damages, which

would include "pain and suffering, bereavement, [and] loss of enjoyment of life" because

those damages cannot be measured by the marketplace.

          Instead, Gail and Darrell testified as to the non-economic damages. Gail testified

that Misty was her "best friend," and both Gail and Darrell testified as to their loss of

companionship with Misty. Further, the medical examiner testified as to the pain Misty

suffered as a result of the tears and cuts to her genitalia, and the resulting infection and

sepsis.

          At the close of the Mansfields' evidence, Caleb made an oral "motion to dismiss

based on plaintiffs' failure to provide sufficient evidence to prove their claims of

negligence." The trial court considered and overruled the motion. The Horners and

Leathers then presented evidence to the jury. Caleb, John, and Leathers all testified, but

pursuant to a pre-trial ruling, they were not allowed to introduce any other evidence

because of their failure to participate in discovery.

          After two weeks of evidence and less than three hours of deliberation, the jury

delivered a unanimous verdict. The verdict found Caleb 45% at fault, John 35% at fault,

Leathers 20% at fault, and Misty 0% at fault. The jury further found the total amount of

compensatory damages to be $8,650,000. In addition, the jury found Caleb, John, and

                                              11
Leathers each responsible for damages for aggravating circumstances in the amounts of

$40 million, $40 million, and $20 million respectively.                        The trial court entered its

Judgment in accordance with the jury's verdict.

      Following a limited entry of appearance by counsel on behalf of Caleb and John,

the Horners filed two motions in the trial court: (1) a motion for judgment

notwithstanding the verdict ("JNOV") or, in the alternative, motion for a new trial; and

(2) a motion to open, amend, and correct the judgment. The motion for JNOV or, in the

alternative, motion for new trial listed several bases for relief, most of which are raised

on appeal. The Horners' motion to open, amend, and correct the judgment asserted that

the Horners were entitled to remittitur because section 510.26510 limits damages for

aggravating circumstances to five times the net amount of the judgment. The trial court

overruled both motions.

      The Horners appeal,11 setting forth nine claims of error.

    Point One: Whether the Mansfields Made a Submissible Case of Negligence

      The Horners' first point on appeal argues that the trial court erred in overruling

their motion for JNOV because the Mansfields failed to make a submissible case of

negligence. In particular, the Horners claim that the Mansfields failed to establish the

duty and causation elements because "Misty was an emancipated adult of sound mind,

with the duty to make her own decisions concerning medical treatment, she voluntarily

encountered the known risks associated with refusing medical treatment, and her


      10
           All statutory references are to RSMo 2000 as supplemented unless otherwise indicated.
      11
           Leathers is not a party to this appeal.

                                                        12
decisions constitute[d] the actual and proximate cause of her death." [Appellants' Brief p.

24.] The Mansfields claim that this point is unpreserved for appeal because the Horners

did not make a sufficiently specific motion for directed verdict following the close of the

Mansfields' evidence.

         Before considering the merits of the Horners' first point on appeal, we must first

consider whether the issue is preserved for our review. Pope v. Pope, 179 S.W.3d 442,

450 (Mo. App. W.D. 2005).

         "To preserve the question of submissibility for appellate review in a jury-
         tried case, a motion for directed verdict must be filed at the close of all the
         evidence and, in the event of an adverse verdict, an after-trial motion for a
         new trial or to set aside a verdict must assign as error the trial court's failure
         to have directed such a verdict. Failure to move for a directed verdict at the
         close of all the evidence waives any contention that plaintiff failed to prove
         a submissible case."

Id. at 451 (quoting Letz v. Turbomeca Engine Corp., 975 S.W.2d 155, 163 (Mo. App.

W.D. 1997)). Rule 72.01(a) provides: "A motion for a directed verdict shall state the

specific grounds therefor." (Emphasis added.) If the motion for a directed verdict is

insufficient, then a subsequent motion for JNOV is without basis and preserves nothing

for review. Pope, 179 S.W.3d at 451.

         Here, Caleb made an oral motion at the close of the Mansfields' evidence. He

stated: "I would like to make a motion to dismiss based on plaintiffs' failure to provide

sufficient evidence to prove their claims of negligence."12 In Pope, we found that a

motion for directed verdict was insufficiently specific to preserve arguments for appeal.

Id. at 452. There, the motion argued, in part, that the plaintiff "failed to produce legally
         12
           Although Caleb did not denominate his motion correctly, we will treat it as a motion for a directed verdict
for the purpose of this appeal.

                                                         13
sufficient evidence that this Defendant violated any duty to Plaintiff" and that the plaintiff

"failed to produce any evidence which would establish that any act of this Defendant

caused or contributed to cause any damage allegedly sustained by Plaintiff." Id. Caleb's

oral "motion to dismiss" was less specific than that defendants' motion in Pope. Thus,

Caleb's oral "motion to dismiss" preserved nothing for appeal.

       After the trial court denied Caleb's oral motion, the Horners elected to present

evidence. "By presenting evidence, appellants waived any error in denying the motion

for directed verdict at the close of respondent's case in chief." Powell v. Hickman, 793

S.W.2d 885, 891 (Mo. App. W.D. 1990).             When the defendants choose to present

evidence, "[a] motion for directed verdict at the close of all evidence becomes the

meaningful motion to preserve the issue." Sanders v. Ahmed, 364 S.W.3d 195, 207 (Mo.

banc 2012). Without it, any question regarding submissibility is not preserved for appeal.

Neither Caleb nor John moved for a directed verdict at the close of all the evidence.

Thus, the Horners' point on appeal regarding the submissibility of the Mansfields' claims

for wrongful death based on negligence is unpreserved for appeal.

       In their reply brief, the Horners request plain error review in the event that we

conclude its first point relied on is unpreserved for appeal. Rule 84.13(c) provides that

"[p]lain errors affecting substantial rights may be considered on appeal, in the discretion

of the court, though not raised or preserved, when the court finds that manifest injustice

or miscarriage of justice has resulted therefrom." Rarely will we find plain error in a civil

case. City of Greenwood v. Martin Marietta Materials, Inc., 299 S.W.3d 606, 617 (Mo.



                                             14
App. W.D. 2009). We decline to find that manifest injustice or a miscarriage of justice

resulted from the trial court's denial of the Horners' motion for JNOV.

       Though the Horners' first point on appeal is loosely couched in terms of the

submissibility of the Mansfields' claim for wrongful death based on negligence, in fact,

the genesis of their point on appeal is a complaint that the trial court should have entered

judgment in their favor because Misty was a competent adult who had the "absolute

right" to make her own healthcare decisions, including the decision to have a home birth

and to refuse medical treatment following the home birth. The Horners argue that by

choosing to have a home birth and refuse medical treatment, Misty assumed the risks

associated with her decision and that Misty's decision was the actual and proximate cause

of her death. Assumption of the risk is an affirmative defense. See, e.g., Martin v.

Buzan, 857 S.W.2d 366, 368 (Mo. App. E.D. 1993). The burden of proof rested with the

Horners as the proponents of the defense. Stewart v. K-Mart Corp., 747 S.W.2d 205, 208

(Mo. App. E.D. 1988).        At trial, the Horners persistently sought to hold Misty

accountable for her own choices, and in keeping with this theory of defense, persuaded

the trial court to submit a comparative fault instruction. That instruction directed the jury

to assign a percentage of fault to Misty if it believed that she "voluntarily participated in

the home birth of her daughter and refused to allow medical personnel to be present,"

causing or contributing to cause her death. The jury considered the evidence, and

assigned 0% fault to Misty, thus rejecting the Horners' defense. "[A] directed verdict is

not given in favor of the party having the burden of proof no matter how overwhelming

that party's evidence may be or how miniscule the other party's evidence may be . . . ."

                                             15
Brandt v. Pelican, 856 S.W.2d 658, 664 (Mo. banc 1993). The standard for reviewing a

denied motion for JNOV and for reviewing a denial of a motion for directed verdict are

essentially the same. Peel v. Credit Acceptance Corp., 408 S.W.3d 191, 204 (Mo. App.

W.D. 2013).

       The Horners generally assert that Missouri recognizes "the right of individual

autonomy over decisions relating to one's health and welfare." Cruzan v. Harmon, 760

S.W.2d 408, 416 (Mo. banc 1988), aff'd, 497 U.S. 261 (1990). We accept this premise,

but reject the Horners' claim that Cruzan required the entry of judgment in their favor.

The Mansfields' theory was that the Horners "brainwashed" Misty so that the "choice" to

have an unassisted home birth and to refuse medical treatment was not, practically

speaking, her own. In rejecting the opportunity to assign a percentage of fault to Misty,

the jury apparently agreed.

       We decline to hold that the trial court committed plain error in overruling the

Horners' motion for JNOV. The Horners' first point on appeal is denied.

  Point Two: Whether the Jury's Verdict Was Supported by Substantial Evidence

       The Horners' second point on appeal argues that the trial court erred in denying

their motion for a new trial because the $108,650,000 verdict was not supported by

substantial evidence and because the jury placed no fault on Misty, despite the fact that

no evidence was presented that she was incompetent to make her own healthcare

decisions. The Horners claim that the verdict indicates that the jury "was motivated by

bias, passion and prejudice" so that a new trial was appropriate. [Appellants' Brief p. 31.]



                                            16
       We review the trial court's denial of a motion for a new trial for abuse of

discretion. Westerman v. Shogren, 392 S.W.3d 465, 469 (Mo. App. W.D. 2012). An

abuse of discretion occurs when the trial court's ruling is clearly against the logic of the

circumstances before the court at the time and is so unreasonable and arbitrary that it

shocks one's sense of justice and indicates a lack of careful consideration. Id. at 469-70.

In considering whether the trial court abused its discretion, we view the facts in the light

most favorable to the trial court's order.       St. Louis County v. River Bend Estates

Homeowners' Ass'n, 408 S.W.3d 116, 134 (Mo. banc 2013).

       A simple claim that the jury's verdict was excessive does not entitle a movant to a

new trial. Johnson v. Allstate Ins. Co., 262 S.W.3d 655, 668 (Mo. App. W.D. 2008). "To

obtain a new trial on the basis of an excessive verdict, the defendant must demonstrate

that the verdict was the product of bias and prejudice." Id. The defendant meets that

burden if he establishes that "the verdict was 'glaringly unwarranted by the evidence and

that some trial error or misconduct by the prevailing party was responsible for

prejudicing the jury against the defendant.'" Id. (quoting Armon v. Griggs, 60 S.W.3d 37,

40 (Mo. App. W.D. 2001)). "A jury verdict is excessive when the amount of the verdict

exceeds fair and reasonable compensation for plaintiff's damages." Harrell v. Cochran,

233 S.W.3d 254, 258 (Mo. App. W.D. 2007).

       Neither the Horners' motion for a new trial nor their brief demonstrate that the

verdict was a product of bias and prejudice. Nowhere in the motion for new trial do the

Horners allege that there was "some trial error or misconduct by [the Mansfields]" so that

the verdict was a product of bias or prejudice. The Horners' second point on appeal

                                            17
argues that the jury's verdict was the product of bias and prejudice in that the trial court

made "improper evidentiary rulings" and allowed "argument that incited the bias, passion

and prejudice of the jury." [Appellants' Brief p. 33.] The Horners never identify, though,

which improper evidentiary rulings and arguments they claim to have resulted in bias and

prejudice.13 Simply claiming that the amount awarded by the jury was excessive is not

enough to warrant a new trial. Thus, we cannot conclude that the trial court abused its

discretion in denying the Horners' motion for a new trial.

         Even if the Horners' motion for new trial would have alleged that "some trial error

or misconduct by the prevailing party was responsible for prejudicing the jury against"

them, we would not find that the trial court abused its discretion in concluding that the

jury's assessment of damages was not so "glaringly unwarranted by the evidence" as to

warrant a new trial. With respect to damages awarded for wrongful death claims, section

537.090 provides:

         [T]he trier of the facts may give to the party or parties entitled thereto such
         damages as the trier of the facts may deem fair and just for the death and
         loss thus occasioned, having regard to the pecuniary losses suffered by
         reason of the death, funeral expenses, and the reasonable value of the
         services, consortium, companionship, comfort, instruction, guidance,
         counsel, training, and support of which those on whose behalf suit may be
         brought have been deprived by reason of such death . . . . In addition, the
         trier of the facts may award such damages as the deceased may have
         suffered between the time of injury and the time of death and for the
         recovery of which the deceased might have maintained an action had death
         not ensued. The mitigating or aggravating circumstances attending the
         death may be considered by the trier of the facts . . . .

         13
           In the argument following their third point on appeal, the Horners state that "the jury's excessive verdict
was, in part, the product of the irrelevant testimony of Appellant John Horner's ex-wife, Karen Tadych."
[Appellants' Brief p. 37.] Even if the Horners would have asserted in the second point on appeal that the jury's
verdict was the result of the trial court's improper entry of Tadych's testimony, we would reject the argument
because, as discussed infra, we do not conclude that the trial court erred in admitting Tadych's testimony.

                                                          18
Here, the Mansfields asked the jury to assess compensatory damages, including both

economic and non-economic damages, as well as damages for aggravating circumstances

against the Horners. Their request was supported by the evidence presented a trial.

      The Mansfields provided the testimony of Dr. Ward, an economist who gave his

expert opinion as to the economic losses suffered as a result of Misty's death. Dr. Ward

valued the economic losses at $645,020. Both Gail and Darrell testified as to the non-

economic damages suffered from Misty's death. In particular, they testified as to the

impact the loss of their daughter had on their lives, including the loss of companionship.

Further, the medical examiner gave expert testimony about the pain that Misty suffered

from her vaginal cuts and tears. Each of these pieces of testimony established damages

that section 537.090 deems recoverable in wrongful death suits.

      The jury, after hearing the evidence presented to it and receiving an instruction

regarding the damages it was allowed to award, entered a verdict in the amount of

$108,650,000, with $8,650,000 serving as compensatory damages and $100,000,000

serving as aggravating circumstance damages. The Horners argue that, because the jury's

award of compensatory damages far exceeds the amount Dr. Ward calculated, the award

was excessive. What the Horners fail to appreciate is that compensatory damages include

both economic damages, to which Dr. Ward testified, and non-economic damages, to

which Gail, Darrell, and the medical examiner testified. Thus, we do not conclude that

the trial court abused its discretion in finding that the amount of compensatory damages




                                           19
found in the jury's verdict was not "glaringly unwarranted by the evidence" presented at

trial.

         The Horners further argue that the total damage award is excessive because it

exceeds the amount requested by the Mansfields' counsel during closing argument. The

Mansfields asked the jury to award $88,385,260 in total damages. The Horners fail to

cite any case law that provides a verdict is excessive if it is more than the award

requested by plaintiff's counsel. "Failure to cite relevant authority supporting a point or

to explain the failure to do so preserves nothing for review." Goudeaux v. Bd. of Police

Comm'rs of Kansas City, 409 S.W.3d 508, 516 (Mo. App. W.D. 2013) (internal quotation

marks omitted).     The Horners failed to preserve this argument.       Even if they had

preserved the argument, though, our case law has consistently held that a jury is free to

award damages above what is requested. See, e.g., Id. at 521 (recognizing "the legion of

cases where a plaintiff suggests a damage award in a personal injury case during closing

only to receive a higher award from the jury").

         The Horners' final argument in its second point on appeal is that the trial court

abused its discretion in denying the motion for new trial because the jury's verdict failed

to properly apportion damages to reflect Misty's fault in her death. The Horners again

argue Misty chose to refuse medical treatment so that the jury was incorrect to conclude

that she bore no fault in her death. The verdict form given by the trial court to the jury

required the jury to calculate Misty's fault in her death. The jury did so, finding that

Misty shouldered zero percent of the blame. The jury was presented with evidence from

which it could have concluded that Misty was brainwashed so that her choices to have a

                                            20
home birth and refuse professional medical care were not the product of her free will.

While the Horners presented competing evidence that Misty retained the ability to

choose, the jury rejected that evidence. We cannot conclude that the trial court abused its

discretion in concluding that the jury's apportionment of fault was supported by sufficient

probative evidence.

       The Horners' second point on appeal is denied.

 Point Three: Whether the Verdict Violated the Horners' Constitutional Right to Due
                                      Process

       The Horners' third point on appeal argues that the trial court erred in overruling

their motion for a new trial because the verdict awarding $108,650,000 in damages

violated their constitutional right to due process under the Fourteenth Amendment of the

United States Constitution and under Article I, section 10 of the Missouri Constitution.

The Horners assert that, when scrutinized under the framework of State Farm Mutual

Automobile Insurance Co. v. Campbell, 538 U.S. 408 (2003), the jury's verdict

constitutes a grossly excessive award so that it is an arbitrary deprivation of the Horners'

property.

       "'The assessment of damages is primarily a function for the jury.'" Krysa v.

Payne, 176 S.W.3d 150, 155 (Mo. App. W.D. 2013) (quoting McCormack v. Capital

Elec. Constr. Co., 159 S.W.3d 387, 395 (Mo. App. W.D. 2004)). Ordinarily, we must

defer to the jury's determination of damages because it is in a better position to assess the

credibility of the witnesses and to determine the appropriate compensation. Id. Thus, as

we stated in our review of the Horners' second point on appeal supra, we generally


                                             21
review the trial court's conclusion regarding the reasonableness of the jury's verdict for

abuse of discretion. Westerman, 392 S.W.3d at 469.

       The Horners challenge the jury's entry of damages for aggravating circumstances

as constitutionally excessive. Aggravating circumstance damages in wrongful death

cases are subject to the same due process safeguards as punitive damages awarded in

other cases. Smith v. Brown & Williamson Tobacco Corp., 275 S.W.3d 748, 810 (Mo.

App. W.D. 2008) (citing Call v. Heard, 925 S.W.2d 840, 849 (Mo. banc 1996)). Thus,

decisions addressing due process considerations in cases involving an award of punitive

damages are equally applicable to cases awarding damages for aggravating circumstances

in a wrongful death case.

       "The decision to punish a tortfeasor through an award of punitive damages 'is an

exercise of state power that must comply with the Due Process Clause of the Fourteenth

Amendment'" of the United States Constitution and with Article I, section 10 of the

Missouri Constitution. Krysa, 176 S.W.3d at 155 (quoting Letz, 975 S.W.2d at 177).

"We 'review the trial court's determination of the constitutionality of the punitive award

de novo, deferring to the trial court's findings of fact, unless they are clearly erroneous.'"

Heckadon v. CFS Enters., Inc., 400 S.W.3d 372, 382 (Mo. App. W.D. 2013) (quoting

Krysa, 176 S.W.3d at 156).

       Compensatory damages and punitive damages serve separate purposes. Campbell,

538 U.S. at 416. While compensatory damages "'are intended to redress the concrete loss

that the plaintiff has suffered by reason of the defendant's wrongful conduct,'" punitive

damages "are aimed at deterrence and retribution." Id. (quoting Cooper Indus., Inc. v.

                                             22
Leatherman Tool Group, Inc., 532 U.S. 424, 432 (2001)). The Due Process Clause

"prohibits the imposition of grossly excessive or arbitrary punishments on a tortfeasor."

Id. "'[W]hen an award can fairly be categorized as 'grossly excessive' in relation to the

interests of punishment and deterrence, it penetrates the 'zone of arbitrariness' that

violates the Due Process Clause . . . .'" Krysa, 176 S.W.3d at 155-56 (quoting Letz, 975

S.W.2d at 177).

       There is "[n]o precise constitutional line or simple mathematical formula" to

determine whether a punitive damage award is grossly excessive. Heckadon, 400 S.W.3d

at 382. "Rather, the imposition of punitive damages requires a proper balance be struck

between the need for punishment to deter future misconduct and the severity of the

award." Id. The United States Supreme Court has instructed courts reviewing the

constitutionality of punitive damage awards to consider three guideposts: "(1) the degree

of reprehensibility of the defendant's misconduct; (2) the disparity between the actual or

potential harm suffered by the plaintiff and the punitive damages award; and (3) the

difference between the punitive damages awarded by the jury and the civil penalties

authorized or imposed in comparable cases." Campbell, 538 U.S. at 418 (citing BMW of

N. Am., Inc. v. Gore, 517 U.S. 559, 575 (1996)). The Missouri legislature has effectively

codified the obligation to consider due process implications at section 510.263.6 which

directs that the doctrine of remittitur "based on the trial judge's assessment of the totality

of the surrounding circumstances, shall apply to punitive damage awards." Consistent

with the holding in Call, 925 S.W.2d at 849, the legislature has expressed its intent that

due process concerns should apply equally to aggravating circumstances awards, as

                                             23
section 510.263.7 defines "punitive damages" for purposes of section 510.263 as "an

award for punitive or exemplary damages or an award for aggravating circumstances."

       "'The most important indicium of the reasonableness of a punitive damages award

is the degree of reprehensibility of the defendant's conduct.'" Campbell, 538 U.S. at 419

(quoting Gore, 517 U.S. at 575). There are several factors to consider when determining

the degree of reprehensibility: (1) whether "the harm caused was physical as opposed to

economic"; (2) "whether the tortious conduct envinced an indifference or a reckless

disregard of the health or safety of others"; (3) whether "the target of the conduct had

financial vulnerability"; (4) whether "the conduct involved repeated actions or was an

isolated incident"; and (5) whether "the harm was the result of intentional malice,

trickery, or deceit, or mere accident." Id.

       Using the factors set forth in Campbell, we conclude that the degree of the

Horners' reprehensibility was high. First, the harm caused by the Horners was physical.

Misty lost her life as a result of the botched episiotomy and as a result of the Horners'

refusal to allow her to seek professional medical care following Sydney's stillbirth. The

Mansfields' damages, both economic and non-economic, sprung from that physical harm.

       Second, the Horners' negligence demonstrated "an indifference or reckless

disregard" to Misty's health and safety. Prior to Caleb and Misty's marriage, the couple

attended pre-marital counseling, during which John and Caleb began the process of

brainwashing Misty so that she would wholly submit to Caleb and refuse professional

medical care. The brainwashing, while perhaps not complete at the time of the wedding

ceremony, continued throughout Caleb and Misty's marriage. The Horners encouraged

                                              24
Misty to discontinue relationships that did not include "healthy spiritual tie[s]," which

resulted in Misty's isolation from friends and family. Then, knowing that Misty would

submit to Caleb, the Horners convinced Misty that an unassisted home birth was

appropriate for the delivery of her first child. Despite Walla's advice that Misty go to the

hospital because the child was in distress, Caleb refused to allow Misty to go. Then, after

laboring for days, Caleb performed an episiotomy on Misty with unsterilized household

scissors, and Misty never received medical treatment for her vaginal cuts.           In the

aftermath of Sydney's home birth, the Horners refused to allow Misty to seek

professional medical care.     Those facts, when considered in concert, support the

conclusion that the Horners demonstrated an "indifference or reckless disregard" to

Misty's health and safety.

       The third factor, whether "the target of the conduct had financial vulnerability," is

inapplicable in the instant suit. The fourth factor, whether "the conduct involved repeated

actions or was an isolated incident," is applicable. Tadych testified as to four other home

births in which John had been involved that resulted in the death of the child, and the

death of one child and one adult who both suffered from a treatable illness or disease.

Every death was the result of medical treatment being rejected in favor of faith healing,

including John's purported healing power.        "'[A] recidivist may be punished more

severely than a first offender [because] repeated misconduct is more reprehensible than

an individual instance of malfeasance,'" but "in the context of civil actions courts must

ensure the conduct in question replicates the prior transgressions." Campbell, 538 U.S. at

423 (quoting Gore, 517 U.S. at 577). Here, the conduct in question -- brainwashing

                                            25
individuals so that they refuse professional medical care in favor of relying on John's

purported healing power -- demonstrate that John's conduct was not an isolated incident.

       Finally, the evidence demonstrated that Misty's death "was the result of intentional

malice, trickery, or deceit," and not "mere accident." According to Gail's testimony,

Misty believed, based on representations made by the Horners, that Leathers and Nield

were midwives and, therefore, qualified to deliver her child.        Further, the Horners

claimed that John had a healing power, despite John's involvement in four botched home

births that resulted in the death of the child and two deaths of persons who suffered from

treatable illnesses or diseases.    Then, following the episiotomy with unsterilized

household scissors and Sydney's stillbirth, the Horners forbade Misty from seeking

professional medical treatment and lied to outsiders, including a first responder, about

Misty's condition.

       The second guidepost requires us to consider the disparity between the

compensatory damages awarded and the punitive damages awarded. "[C]ourts must

ensure that the measure of punishment is both reasonable and proportionate to the amount

of harm to the plaintiff and to the general damages recovered." Campbell, 538 U.S. at

426. The Campbell Court declined "to impose a bright-line ratio which a punitive

damages award cannot exceed" but noted "that, in practice, few awards exceeding a

single-digit ratio between punitive and compensatory damages . . . will satisfy due

process." Id. at 425.

       Here, the compensatory damages were substantial: $8,650,000. In addition to the

$645,020 of economic damages to which Dr. Ward testified, the jury awarded just over

                                            26
$8 million of non-economic damages. The $8 million included damages for the pain and

suffering Misty endured between the time of the episiotomy and her death as well as the

loss of companionship that the Mansfields suffered as a result of their daughter's death.

Contrary to the Horners' suggestion, we do not find that the compensatory damage

calculation included a punitive element because, as discussed supra, evidence regarding

the damages suffered by Misty and the Mansfields supported the award. The aggravating

circumstance damages were also substantial: $100 million.

       The ratio of the aggravating circumstance damages to the compensatory damages

is approximately 11 to 1. The Horners claim that this ratio is "[itself] indicative of an

excessive verdict." [Appellants' Brief p. 37.] While Campbell indicated that "[s]ingle-

digit multipliers are more likely to comport with due process, while still achieving the

State's goals of deterrence and retribution," we disagree with the Horners that the 11 to 1

ratio, standing alone, is indicative of an excessive verdict. 538 U.S. at 425. When

considering the evidence, the ratio is appropriate.

       The jury trial was conducted over a two-week period, during which the jury heard

evidence about Misty's injury and death as well as the Horners' actions surrounding her

injury and death. As discussed supra, the Horners' actions are highly reprehensible.

Further, there was evidence that Misty was not the only victim of John's brainwashing.

Given the reprehensibility of the Horners' actions as well as the goal to deter the Horners

from similar conduct in the future justifies the 11 to 1 ratio so that, even considering the

substantial compensatory damages awarded, substantial punitive damages were also

appropriate. To conclude otherwise would ignore the unique circumstances of this case.

                                             27
         The final guidepost set forth in Campbell requires us to consider "the disparity

between the punitive damages award and the 'civil penalties authorized or imposed in

comparable cases.'" 538 U.S. at 428 (quoting Gore, 517 U.S. at 575). The Horners do

not cite, and we are not aware of, any civil penalties that were authorized to be imposed

against the Horners. Thus, this guidepost offers no guidance to our analysis.

         Having considered the three guideposts set forth in Campbell for reviewing

whether an award for aggravating circumstances passes constitutional muster, we do not

conclude that the jury's verdict was grossly excessive, especially in light of the

reprehensibility of the Horners' actions.

         The Horners' third point on appeal is denied.

 Point Four: Whether Maintaining the Instant Suit Violated the First Amendment

         The Horners' fourth point on appeal argues that the trial court erred in denying its

motion for JNOV because the Mansfields' suit required the jury to address the merits of

religious beliefs. In particular, the Horners claim that the jury was required to determine

the "sincerity of Misty's religious beliefs" as well as the merits of the Horners' religious

beliefs. [Appellants' Brief p. 40.] The Mansfields assert that this point on appeal is

unpreserved for appeal because the Horners did not make a sufficiently specific motion

for directed verdict following the close of the Mansfields' evidence.

         "Constitutional issues are waived unless raised at the earliest possible opportunity

consistent with orderly procedure." Hollis v. Blevins, 926 S.W.2d 683, 683 (Mo. banc

1996).     Here, Caleb's answer to the Mansfields' petition stated the following as an

"affirmative defense":

                                              28
         Defendant further answers that Plaintiffs' Petition for Damages is an
         attempt to interfere with the decedent's and parties' freedom of religion and
         assembly, which is a direct violation of both the Missouri Constitution and
         the United States Constitution, and should therefore be dismissed.

John's answer to the Mansfields' petition contained a similar "affirmative defense":

         In further response, Plaintiffs' daughter, the decedant [sic], Misty
         Mansfield/Horner, was always in her right mind. Misty Mansfield/Horner,
         being an emancipated adult, having made clear to everyone that [sic] came
         in contact with her, that from her personal discovery of the risks associated
         with both hospital births and home births, understood these risks and chose
         to exercise her religious freedom to trust God at home. Many, including
         Defendant, that [sic] came into contact with Misty heard her say, "I would
         rather die by the hand of God, than live by the hand of men." This was
         even stated to the police officers of Lee's Summit. Defendant asserts that
         both he and Misty had/have the right to express all religious views
         according to the freedom of religious expression and assembly afforded by
         the Constitutions of Missouri and the United States.

According to Hollis, the Horners' claimed constitutional error was not waived because

they raised it at the earliest opportunity: in their answers to the Mansfields' petition.14

         Whether a constitutional issue has been waived is distinct from whether a

constitutional issue has been preserved. To properly preserve a constitutional question, a

party must:

         (1) raise the constitutional question at the first available opportunity; (2)
         designate specifically the constitutional provision claimed to have been
         violated, such as by explicit reference to the article and section or by
         quotation of the provision itself; (3) state the facts showing the violation;
         and (4) preserve the constitutional question throughout for appellate
         review.



         14
            Perhaps a more efficient strategy would have been to file a motion to dismiss the Mansfields' petition for
failure to state a claim in lieu of an answer, much like the defendants did in Gibson v. Brewer, 952 S.W.2d 239, 244
(Mo. banc 1997). There, in response to a motion to dismiss from the defendant, the trial court issued a judgment
dismissing all counts for "'failure to state a claim upon which relief can be granted and because such claims as
alleged against said defendant infringe upon its rights provided by the First Amendment to the United States
Constitution.'" Id.

                                                         29
Callier v. Dir. of Revenue, 780 S.W.2d 639, 641 (Mo. banc 1989) (emphasis added)

(internal quotation marks omitted). The Horners failed to meet the final requirement.

       As we concluded in our discussion of the Horners' first point on appeal, supra,

Caleb's oral "motion to dismiss" following the Mansfields' evidence was insufficiently

specific so that the Horners' subsequent motion for JNOV was without basis and

preserved nothing for review. Further, the Horners elected to present their own evidence

and failed to move for a directed verdict at the close of all the evidence so that any

subject appropriate for a JNOV, including whether the instant suit required the jury to

adjudicate the merits of religious beliefs, was not preserved for our review.

       The Horners, in their reply brief, ask us to review their fourth point on appeal for

plain error pursuant to Rule 84.13(c) in the event that we conclude its fourth point on

appeal is unpreserved. "Plain errors affecting substantial rights may be considered on

appeal, in the discretion of the court, though not raised or preserved, when the court finds

that manifest injustice or miscarriage of justice has resulted therefrom." Rule 84.13(c).

Plain error is rarely present in civil cases. City of Greenwood, 299 S.W.3d at 617.

Finding that this suit did not require the jury to determine the sincerity of Misty's

religious beliefs or the merits of the Horners' religious beliefs, we decline to find manifest

injustice or a miscarriage of justice.

       "The First Amendment applies to any application of state power, including judicial

decision on a state's common law." Gibson v. Brewer, 952 S.W.2d 239, 246 (Mo. banc

1997) (citing Kreshik v. Saint Nicholas Cathedral, 363 U.S. 190, 191 (1960)). The First

Amendment, insofar as it applies to the Free Exercise Clause, "encompasses the freedom

                                             30
to believe and the freedom to act." Hester v. Barnett, 723 S.W.2d 544, 558 (Mo. App.

W.D. 1987) (citing Cantwell v. Connecticut, 310 U.S. 296, 303 (1940)). Only the

freedom to believe is absolute. Id. "Conduct remains subject to regulation for the

protection of society." Cantwell, 310 U.S. at 304. Courts have not hesitated to impose

tort liability "where the religious conduct otherwise protected 'posed some substantial

threat to public safety, peace or order.'" Hester, 723 S.W.2d at 558 (quoting Sherbert v.

Verner, 374 U.S. 398, 403 (1963)).

      The Mansfields' suit sought to establish liability for the Horners' actions, not their

beliefs. A court may impose liability for conduct "[i]f neutral principles of law can be

applied without determining questions of religious doctrine, polity, and practice."

Gibson, 952 S.W.2d at 246. "Thus, where the truth or falsity of a religious belief

becomes the object of judicial redress, the inquiry 'enters a forbidden domain.'" Hester,

723 S.W.2d at 558 (quoting United States v. Ballard, 322 U.S. 78, 87 (1944)). The

Horners argue that the Mansfields' suit required the jury to examine the sincerity of

Misty's religious beliefs as well as the merits of the Horners' religious belief in faith

healing. We disagree.

      We acknowledge that "[g]overnmental scrutiny of the sincerity of one's religious

belief[s] is offensive to our tradition of individual rights." Penner v. King, 695 S.W.2d

887, 889 (Mo. banc 1985). Nonetheless, the jury was not asked to determine whether

Misty believed in submitting to Caleb and faith healing. Both the Mansfields and the

Horners agreed as to that point during trial. The Mansfields asserted to the jury that

Misty was brainwashed by the Horners so that she believed, without reservation, in the

                                            31
virtues of submitting to Caleb and faith healing. While the Horners disagreed as to

whether Misty was brainwashed, they, too, asserted to the jury that Misty believed in

submission and faith healing. To claim on appeal that this case required the jury to

determine the sincerity of Misty's beliefs ignores the record below.

       We also find that this case did not require the jury to determine the validity of the

Horners' religious belief in faith healing. Instead, this case required the jury to determine

whether Caleb and John were negligent for their actions during the home birth or

subsequent to the home birth. The jury instruction gave the jury several theories for

finding Caleb negligent:

       (a) defendant Caleb Horner failed to arrange health care for Misty; or

       (b) defendant Caleb Horner failed to account and prepare for Sydney being
       in a breach [sic] position; or

       (c) defendant Caleb Horner failed to adequately represent the abilities of
       Wendi Nield and Amber Leathers to Misty Mansfield; or

       (d) defendant Caleb Horner failed to act on information he was given from
       more knowledgeable sources than himself; or

       (e) defendant Caleb Horner failed to properly prepare himself to conduct a
       home birth; or

       (f) defendant Caleb Horner had Misty submit to a home birth without
       ensuring that those present were qualified to assist in and perform a home
       birth; or

       (g) defendant Caleb Horner performed an episiotomy on Misty and/or cut
       her vagina; or

       (h) defendant Caleb Horner prevented Misty from making a fully informed
       decision on whether or not she wanted medical attention; or

       (i) defendant Caleb Horner prevented Misty from receiving medical
       attention . . . .

                                             32
Similarly, the jury instructions gave the jury several theories for finding John negligent:

       (a) defendant John Horner convinced Caleb Horner to have Misty submit to
       a home birth without ensuring those present were qualified to assist in and
       perform a home birth; or

       (b) defendant John Horner prevented Misty from making a fully informed
       decision on whether or not she wanted medical attention; or

       (c) defendant John Horner prevented Misty from receiving medical
       attention; or

       (d) defendant John Horner misrepresented his ability to heal . . . .

None of these instructions required the jury to determine the validity of the Horners'

belief in faith healing. The jury never had to determine "the truth or falsity" of faith

healing. Instead, the instructions required the jury to determine whether or not the

Horners' actions -- particularly with respect to Caleb's actions during the home birth and

John and Caleb's actions preventing Misty from seeking medical treatment following the

home birth -- constituted negligence. Thus, we do not conclude that the trial court

committed plain error in overruling the Horners' motion for JNOV with respect to their

claim of a First Amendment violation.

       The Horners' fourth point on appeal is denied.

 Point Five: Whether Disqualifying Nield from Testifying Constituted an Abuse of
                                   Discretion

       The Horners' fifth point on appeal argues that the trial court abused its discretion

in disqualifying Nield as a witness. The Horners claim that Nield did not violate "the rule

on witnesses" because the trial court invoked the rule with respect to witness testimony,

not opening statements. [Appellants' Brief p. 42.] Further, the Horners contend that

there was no proof presented to the trial court that Nield was present during opening

                                             33
statements as a result of "the consent, connivance or procurement of" the Horners.

[Appellants' Brief p. 42.] The Mansfields assert that this issue is unpreserved for appeal

because the Horners never made an offer of proof at trial regarding the admissibility of

Nield's testimony.

       Our Supreme Court has set forth the four prerequisites for pursuing a claim of

evidentiary error on appeal:

       First, the party must raise the claimed error in a timely fashion, which
       means (when the claim is that the trial court improperly excluded evidence)
       that the proponent must offer the evidence at trial and make a detailed offer
       of proof concerning that evidence when the trial court orders that it be
       excluded. Second, the party must preserve that claim by including it in its
       motion for a new trial. Third, the party must present this claim in a proper
       point relied on in the appellate brief. Finally, the party must provide a
       sufficient argument on that point in the party's brief.

Lozano v. BNSF Ry. Co., 421 S.W.3d 448, 453 n.4 (Mo. banc 2014) (citations omitted).

The Horners have failed to meet the first prerequisite.

       "Ordinarily, in order to preserve an argument that evidence was improperly

excluded at trial for appeal, the proponent of that evidence is required to make an offer of

proof." KRP ex rel. Brown v. Penyweit, 219 S.W.3d 829, 836 (Mo. App. W.D. 2007). In

addition to being specific and definite, the offer of proof must demonstrate (1) what the

evidence will be; (2) the purpose and object of the evidence; and (3) each fact essential to

establishing the admissibility of the evidence. Terry v. Mossie, 59 S.W.3d 611, 612 (Mo.

App. W.D. 2001). "The preferable way to make an offer of proof is by asking the

proposed witness questions outside the jury's presence, but narrative offers of proof are

occasionally found to be adequate." Id. (emphasis omitted).


                                            34
       Prior to trial, the trial court indicated that "[t]he rule excluding witnesses from the

courtroom while other witnesses are testifying" would be invoked. Nield remained in the

courtroom during the Mansfields' and Leather's opening statements.              Immediately

following the opening statements, John asked the trial court if Nield could be in the

courtroom and still testify. The trial court said, "No, she cannot, okay. The rule has been

invoked and it excludes all witnesses who will be testifying. It excludes them from

throughout the entire trial." The Horners never attempted to introduce Nield as a witness

and never made an offer of proof to the trial court regarding Nield's testimony. Thus, the

trial court was unaware as to what Nield would testify, the purpose and object of Nield's

testimony, and the facts essential to establishing the admissibility of Nield's testimony.

This point is unpreserved for our review.

       Perhaps recognizing that we would conclude that the point is unpreserved for

review, the Horners ask in their reply brief for plain error review. Under Rule 84.13(c),

"[p]lain errors affecting substantial rights may be considered on appeal, in the discretion

of the court, though not raised or preserved, when the court finds that manifest injustice

or miscarriage of justice has resulted therefrom." Plain error requires more than a finding

of mere prejudice. City of Greenwood, 299 S.W.3d at 617. Instead, the error must have

"'affected substantial rights and a manifest injustice or miscarriage of justice [must have]

resulted therefrom.'" Id. (quoting Ruzicka v. Ryder Student Transp. Servs., Inc., 145

S.W.3d 1, 15 (Mo. App. S.D. 2004)).

       The decision to permit or exclude a witness who has violated the rule of exclusion

to testify is within the trial court's discretion. Frasher ex rel. Autenrieth v. Whitsell, 832

                                             35
S.W.2d 18, 19 (Mo. App. W.D. 1992). To establish an abuse of discretion, the appellant

must make "a clear showing of abuse and prejudice as a result of the trial court's ruling."

Id. The appellant must cite specific grounds for prejudice. Id.

       Here, the Horners' brief fails to assert any specific ground for prejudice. The brief

simply states, "Wendi was one of only a few people that [sic] had intimate knowledge of

the events surrounding the birth and Misty's decision to refuse medical care."

[Appellants' Brief p. 44.] The brief never delineates what Nield's testimony would have

established at trial to which the other witnesses present for the home birth -- Moore,

Caleb, and Leathers -- did not already testify. In their reply brief, the Horners assert that

Nield's testimony was proper because she "observed first-hand Misty's birth and the

events that followed." [Reply Brief p. 14.] Again, simply stating that Nield was present

for the home birth is not enough; a demonstration of prejudice requires a specific

explanation of how Nield's testimony, in particular, would have aided the Horners.

       The Horners' fifth point on appeal is denied.

    Point Six: Whether Admitting Tadych's Testimony Constituted an Abuse of
                                  Discretion

       The Horners' sixth point on appeal argues that the trial court erred in admitting

Tadych's testimony. The Horners claim that Tadych's testimony was "was irrelevant and

immaterial, did not tend to prove or disprove any issue in the case, and . . . only

engendered the hatred, passion, and prejudice of the jury." [Appellants' Brief p. 45.] The

Horners assert that Tadych was not present for the home birth so that the only purpose of

her testimony was to "impugn the character and religious beliefs" of the Horners."


                                             36
[Appellants' Brief p. 45.] The Horners further contend that the testimony Tadych offered

about "cults" and "brainwashing" was inappropriate because it is a topic for experts, not

lay persons.

       There is no dispute that the Horners objected to the admission of Tadych's

testimony based on its relevance. However, the objection at trial was narrower than the

scope of their point on appeal. At trial, the Horners objected that Tadych's testimony was

not relevant because she did not have first-hand knowledge of the relationship between

Caleb and Misty, nor of the circumstances of Sydney's birth or Misty's death as Tadych

was not present. This objection at best preserved the issue of the logical relevance of

Tadych's testimony -- that is the extent to which it tended to prove or disprove an issue in

dispute. The objection did not preserve a claim of error that Tadych's testimony was

legally irrelevant because it was more prejudicial than probative in its effect, or that

Tadych's testimony was improper expert testimony. "[A]n objection to evidence must be

sufficiently clear and definite so that the trial court will understand the reason for the

objection." Blount v. Peipers, 864 S.W.2d 392, 393 (Mo. App. E.D. 1993) (holding that

objection on the grounds of irrelevancy without explanation for why the evidence was

irrelevant preserved nothing for appellate review). Though all of the claimed bases of

error in the admission of Tadych's testimony raised on appeal were not the subject of a

timely objection at trial and are not preserved, the Horners request plain error review.

       The trial court is vested with broad discretion regarding the admission or the

exclusion of evidence so that the trial court's decision will not be disturbed absent abuse

of discretion. Peterson v. Progressive Contractors, Inc., 399 S.W.3d 850, 869 (Mo. App.

                                             37
W.D. 2013). The trial court abuses its discretion when the ruling is clearly against the

logic of the circumstances then before the trial court and is so unreasonable and arbitrary

that the ruling shocks the sense of justice and indicates a lack of careful deliberate

consideration. Secrist v. Treadstone, LLC, 356 S.W.3d 276, 280 (Mo. App. W.D. 2011).

A reversal of the trial court's decision is appropriate only if the error was prejudicial so

that the trial court's error affected the outcome of the trial. Id.

       To be admissible, evidence must be both logically and legally relevant.

Westerman, 392 S.W.3d at 474.           Evidence is logically relevant if it "'make[s] the

existence of any fact that is of consequence to the determination of the action more

probable or less probable than it would be without the evidence.'" Id. (quoting Secrist,

356 S.W.3d at 281). Legal relevance, on the other hand, concerns the balance between

the probative value and the prejudicial effect of the evidence. Id. "That balancing

requires the trial court to 'weigh the probative value, or usefulness, of the evidence

against its costs, specifically the dangers of unfair prejudice, confusion of the issues,

undue delay, misleading the jury, waste of time, or needless presentation of cumulative

evidence.'" Id. (quoting Adkins v. Hontz, 337 S.W.3d 711, 720 (Mo. App. W.D. 2011)).

If the cost of the evidence outweighs its usefulness, the evidence is not legally relevant

and should be excluded. Id.

       Although not completely apparent from their brief, the Horners argue that

Tadych's testimony was neither logically nor legally relevant. As to the first requirement,

logical relevance, the Horners assert that Tadych has "absolutely no firsthand knowledge

of the events surrounding Misty's death." [Appellants' Brief p. 46.] This argument

                                               38
overlooks a pervasive issue in this case: whether Misty was brainwashed so that she

lacked the ability to choose whether to seek medical treatment.          Tadych provided

testimony as to Misty's indoctrination, including the pre-marital counseling and isolation,

into the religious group led by John. Tadych's testimony provided the jury with insight as

to whether Misty, at the time of the home birth and at the time of her death, had the

capability to choose. Thus, Tadych's testimony was logically relevant.

      With respect to the second requirement, legal relevance (which is not preserved

for our review), the Horners claim that the Mansfields "only introduced [Tadych's]

testimony to indict the past behaviors and statements of Appellant John Horner and paint

both Appellants with the same brush." [Appellants' Brief p. 46.] While the Horners

make this broad statement, they never explain how Tadych's testimony was prejudicial.

In other words, the Horners' brief does not explain to what Tadych testified that would

result in "danger[] of unfair prejudice, confusion of the issues, undue delay, misleading

the jury, waste of time, or needless presentation of cumulative evidence." Westerman,

392 S.W.3d at 474. While we can surmise why the Horners consider Tadych's testimony

prejudicial, our role is that of a neutral, not an advocate. See Kenney v. Vansittert, 277

S.W.3d 713, 722 (Mo. App. W.D. 2008) ("We may not assume the role of advocate for a

party by attempting to develop an appellate argument the party has failed to set forth

itself." (internal quotation marks omitted)). Thus, we must reject the Horners' contention

that Tadych's testimony was legally irrelevant.

      The Horners further assert that Tadych's testimony regarding the concepts of

"cults" and "brainwashing" was inappropriate because whether a person's free will can be

                                            39
overcome by brainwashing and whether Misty was, in fact, brainwashed, are topics that

are properly the subject of expert testimony, not lay testimony. They cite no authority for

this proposition. Moreover, the record does not support the premise that the trial court

admitted Tadych's testimony as "expert testimony." Rather, in response to a motion in

limine filed by the Horners, the trial court denied the Mansfields any ability to use the

word "cult" until an adequate foundation was laid. Tadych testified to that foundation

based on her personal knowledge. The trial court ruled her testimony was admissible not

because it was expert testimony but because her personal experiences and views with

regard to the Horners' practices would assist the jury. We cannot find this to be an abuse

of discretion.

       The Horners' sixth point on appeal is denied.

    Point Seven: Whether Certain Evidence Should Have Been Admitted at Trial

       The Horners' seventh point on appeal states:

       The trial court erred in precluding Appellants from introducing certain
       evidence at trial on the grounds that Appellants failed to follow the
       applicable rules of procedure because introduction of this evidence would
       not have resulted in unfair disadvantage or surprise to Respondents, in that
       Respondents acquiesced to any non-response by agreeing to postpone
       discovery deadlines and then failing to request responses or file a motion to
       compel, and in any event, Respondents either already had or were furnished
       the Appellants' evidence prior to trial.

[Appellants' Brief p. 49.] (Emphasis added.) The point relied on fails to identify what

"certain evidence" the trial court excluded.

       "A blanket challenge that does not identify a specific [trial] court ruling or action

being challenged does not comply with Rule 84.04(d)(1)(A)." Eagle Star Group, Inc. v.


                                               40
Marcus, 334 S.W.3d 548, 554 (Mo. App. W.D. 2010). If the point relied on does not

identify the specific trial court ruling which the appellant deems error, nothing is

preserved for appellate review. Id. While we can discern from the Horners' seventh

point on appeal that they challenge at least one of the trial court's evidentiary rulings, the

point relied on is facially defective because it does not identify of which evidentiary

ruling the Horners complain. Thus, standing alone, the Horners' seventh point on appeal

preserves nothing for review.

       Nonetheless, in the argument section following the seventh point, the Horners

reference three categories of evidence that they assert were improperly excluded by the

trial court: (1) evidence regarding the presence of police officers in Caleb and Misty's

home; (2) depositions; and (3) Misty's writings. "'A single point relied on that groups

multiple, disparate claims is multifarious, does not comply with Rule 84.04, and

generally preserves nothing for appellate review.'" Rouse v. Cuvelier, 363 S.W.3d 406,

419 (Mo. App. W.D. 2012) (quoting Gordon v. Heller, 352 S.W.3d 411, 413 n.2 (Mo.

App. E.D. 2011)). While the Horners should have created a separate point relied on for

each category of evidence they argue was improperly excluded, we have chosen to

review their claims of error ex gratia.

       The trial court's decision to exclude evidence, whether as a remedy for discovery

violations or because the evidence is inadmissible, will not be disturbed absent an abuse

of discretion. Peterson, 399 S.W.3d at 869; Fairbanks v. Weitzman, 13 S.W.3d 313, 327

(Mo. App. E.D. 2000). The trial court abuses its discretion when the ruling is clearly

against the logic of the circumstances then before the trial court and is so unreasonable

                                             41
and arbitrary that the ruling shocks the sense of justice and indicates a lack of careful

deliberate consideration. Secrist, 356 S.W.3d at 280. A reversal of the trial court's

decision is appropriate only if the error affected the outcome of the trial. Id.

Presence of Police Officers in Caleb and Misty's Home

       The Horners' first sub point asserts that the trial court "completely barred [the

Horners] from testifying concerning the presence of police officers in the home."

[Appellants' Brief p. 51.] The Horners clarify that they do not challenge the trial court's

decision to exclude evidence regarding the prosecutor's decision not to file criminal

charges against Caleb and John. Instead, the Horners claim that they attempted to enter

evidence that police officers were present in the home to check on Misty's safety and well

being prior to her death, a subject distinct from whether criminal charges were filed

against the Horners. The Horners argue that evidence would have demonstrated that

Misty had an opportunity to seek professional medical treatment but refused on her own

volition.

       Prior to trial, the Mansfields filed a motion in limine that asked the trial court to

prohibit the Horners and Leathers from introducing evidence regarding the prosecutor's

decision not to prosecute. The Mansfields' attorney stated during pre-trial proceedings:

       As Mr. Caleb Horner had alluded to, there was an investigation.
       Ultimately, for whatever reason, no charges were brought. Obviously,
       that's a different standard. We're not going to be asking the jury to decide
       more likely than not what happened in this case. And any police reports,
       any reference to police investigation, I think would just plant that seed in
       the jury's mind, and I think it would prejudice them.

The trial court ruled:


                                             42
       I think the case law is also pretty clear in this area. We're dealing with two
       different standards. The standard for criminal prosecution is beyond a
       reasonable doubt. And a prosecution has to be based on that. The standard
       for a civil case is completely different. So at this point the . . . motion in
       limine is sustained. There is to be no reference to the decision by the
       prosecutor's office.

The Horners' point relied on complains about the exclusion of evidence as a "sanction"

for their failure to follow applicable rules of procedure. [Appellants' Brief p. 52.] Yet,

neither the Mansfields' motion in limine nor the trial court's ruling concerned a sanction

for the Horners' failure to participate in discovery or for any other procedural defalcation.

The Horners' complaint about the exclusion of this evidence is without merit given the

error as to which they complain in their point relied on.

Depositions

       The Horners' second sub point argues that they "were wholly precluded from using

depositions for any purpose at trial." [Appellants' Brief p. 52.] The Horners give specific

examples, claiming that they were precluded "from impeaching Respondent Gail

Mansfield with glaringly inconsistent statements she made during her deposition" and

"from rehabilitating Caleb's credibility with Caleb's prior deposition testimony."

[Appellants' Brief p. 53.]

       Rule 57.07(a) concerns the use of depositions:

       Any part of a deposition that is admissible under the rules of evidence
       applied as though the deponent were testifying in court may be used against
       any party who was present or represented at the taking of the deposition or
       who had proper notice thereof. Depositions may be used in court for any
       purpose.




                                             43
(Emphasis added.) The Horners' brief, although not clear, indicates that they believe that

the emphasized language of Rule 57.07(a) means that a deposition may be used to

impeach a witness and to rehabilitate a witness's credibility without any limitation. We

disagree.

       Deposition testimony is extrinsic evidence. See Mitchell v. Kardesch, 313 S.W.3d

667, 680 (Mo. banc 2010).

       [P]arties traditionally have been limited in introducing extrinsic evidence
       when the form of impeachment concerns the witness's prior inconsistent
       statements or the witness's character for truth and veracity. They generally
       may do so when the witness denies the prior statement or specific instance
       of conduct only if the subject of the impeachment is material to the issues
       rather than collateral.

Id. at 679-80. A matter is collateral to the issues "'if the fact in dispute is of no material

significance in the case or is not pertinent to the issues developed.'" Id. at 680 (quoting

Black v. State, 151 S.W.3d 49, 55 (Mo. banc 2004)).

       The Horners cite two instances in which Caleb attempted to impeach Gail with her

deposition testimony. In the first instance, Caleb asked Gail whether Misty returned to

live with the Mansfields after moving out when she graduated from high school. After

Gail stated that Misty never moved back, Caleb told the trial court, "[A]t this time I'd like

to read from Ms. Mansfield's deposition." The trial court refused to allow Caleb to

proceed: "Improper impeachment at this time. You're not allowed at this time, sir."

Whether Misty returned to live with her parents after moving out has no significance in

this case and is collateral. Thus, the trial court did not abuse its discretion in disallowing

Caleb to read from Gail's deposition.


                                             44
       In the second instance, the topic of Gail's testimony was an argument that Caleb

and Misty had in Gail's presence unrelated to the home delivery. Caleb asked Gail what

she heard him say to Misty. Gail responded, "I remember you [Caleb] yelling at her and

telling her to shut her mouth." Then Caleb proceeded to tell the trial court that he was

"going to ask [Gail] to read from her own deposition." The trial court responded, "No

you may not, sir." Caleb did not make an offer of proof, leaving us to guess at what

would have been elicited from the deposition. Arguably, any inconsistency in what

Caleb said to Misty during an argument unrelated to the home birth is of no significance

in this case and is collateral. The trial court did not abuse its discretion in disallowing

Caleb to ask Gail to read from her deposition.

       The Horners also claim that the trial court erred in refusing to allow the Horners to

use Caleb's deposition testimony to rehabilitate Caleb's credibility. "'[W]hen a witness is

impeached by proof of an inconsistent statement, relevant evidence of the witness' prior

statement consistent with his trial testimony is admissible for the purpose of

rehabilitation.'" Anuhco, Inc. v. Westinghouse Credit Corp., 883 S.W.2d 910, 927 (Mo.

App. W.D. 1994) (quoting Broome v. Bi-State Dev. Agency, 795 S.W.2d 514, 518 (Mo.

App. E.D. 1990)). Caleb's testimony was not impeached by prior, inconsistent statements

he made in a deposition. Thus, to use his deposition to rehabilitate his testimony was

improper. The trial court did not abuse its discretion in disallowing the Horners to use

Caleb's deposition testimony to rehabilitate Caleb's credibility.




                                             45
Misty's Writings

       The Horners' final sub point argues that Misty's journal and letter were the "most

important and probative evidence in the whole case [and were] never seen by the jury."

[Appellants' Brief p. 54.] The Horners assert that the trial court abused its discretion in

excluding Misty's writings from evidence and in forbidding testimony about her writings

on the ground that the writings were not produced during discovery. The Horners claim

that Misty's writings were not requested during discovery and, even if they were, the

documents were produced to the Mansfields prior to trial.

       The trial court, in response to a motion in limine by the Mansfields, ruled prior to

trial that documents not produced during discovery would not be admissible at trial.

Caleb then stated, "I'm ready to hand over copies of these very things to them right now,"

and although it is not apparent from the transcript, presumably gave a copy of Misty's

writings to the Mansfields' counsel at that point. After the Horners' discussion with trial

court concerning the motion in limine as it applied to Misty's writings, the Horners never

attempted to introduce Misty's writings into evidence.

       "When a motion in limine is granted so as to exclude evidence from trial, the party

offering the evidence must still offer it at trial in order to preserve the issue for review on

appeal." Rogers v. Hester ex rel. Mills, 334 S.W.3d 528, 540 (Mo. App. S.D. 2010).

Because the Horners never attempted to introduce Misty's journal or letter into evidence

at trial, we conclude that the Horners never preserved this issue for appeal.

       The Horners' seventh point on appeal is denied.



                                              46
Point Eight: Whether the Mansfields' Closing Argument Intentionally Inflamed the
                            Prejudices of the Jury

       The Horners' eighth point on appeal argues that the trial court erred in overruling

their motion for a new trial because the Mansfields' counsel "intentionally inflamed the

prejudices of the jury, misstated the law, and misstated the evidence" during closing

argument.    [Appellants' Brief p. 55.]    Although the Horners argue that the closing

argument, as a whole, was intended to incite prejudice in the jury, the Horners cite

several statements made by the Mansfields' counsel that they claim constituted emotional

pleas, improper personalizations, character attacks on the Horners, and misstatements of

the law. The Horners acknowledge that they did not object at any time during the

Mansfields' closing argument and ask for plain error review.

       "Plain errors affecting substantial rights may be considered on appeal, in the

discretion of the court, . . . when the court finds that manifest injustice or miscarriage of

justice has resulted therefrom." Rule 84.13(c). Not all prejudicial error is plain error.

Rush v. Senior Citizens Nursing Home Dist., 212 S.W.3d 155, 163 (Mo. App. W.D.

2006). With respect to a closing argument, the moving party must "'establish[] that the

argument had a decisive effect on the outcome of the trial and amounts to manifest

injustice.'" Id. (quoting State v. Edwards, 116 S.W.3d 511, 537 (Mo. banc 2003)). In

particular, we will find plain error occurred in the closing argument it if "'contains

reckless assertions, unwarranted by proof and intended to arouse prejudice, which,

therefore, may be found to have caused a miscarriage of justice.'" Coats v. Hickman, 11




                                             47
S.W.3d 798, 805 (Mo. App. W.D. 1999) (quoting Williams v. Jacobs, 972 S.W.2d 334,

344 (Mo. App. W.D. 1999)).

       "The trial court has broad discretion regarding closing arguments and closing

arguments are not viewed in isolation." Rush, 212 S.W.3d at 163. Instead, we consider

the closing argument with reference to the entire trial. See id. (concluding that the

claimed error during closing arguments did not constitute a manifest injustice or a

miscarriage of justice because the evidence presented during the trial supported the jury's

verdict). "'[C]ounsel is accorded wide latitude in arguing facts and drawing inferences

from the evidence, and the law indulges a liberal attitude toward closing argument.'"

Morgan Publ'ns, Inc. v. Squire Publishers, Inc., 26 S.W.3d 164, 170 (Mo. App. W.D.

2000) (quoting Rhodus v. Wheeler, 927 S.W.2d 433, 437 (Mo. App. W.D. 1996)).

       The Horners cite several statements made by the Mansfields' attorney during

closing argument that they claim constituted plain error:

       And there are a lot of children counting on me.

       I cannot put them jail. That's where they belong. But I don't have that
       power. All I can do is ask you not to let them get away with it, to hold
       them responsible.

       All these people tried to save her. They said, you people are crazy, you're a
       cult, you're brainwashers; you're killing this girl; you're killing babies.

       Karen Tadych explained to you how they work. It's a slow, progressive
       manipulation.

       They said that there were people who talked to Misty throughout the 31
       days. They said there was an EMT. Where was that EMT? Where was
       that document? It is a lie. A lie is a lie and they are professional liars.
       That's what a charlatan is, a con artist. He is a snake oil salesman of the
       lowest kind because he is not making money on it; he is killing people.


                                            48
She's a scared little girl. And this monster tells her, no, I'm the man, God
says I decide.

And at 6-6 I've never seen such a small man. Excuse me, 6-10. They think
women are second rate citizens.

Because they killed her. They killed her. For thirty-one (31) days, as
sepsis and infection ate away at organ, after organ, after organ as that little
girl died, and they watched it.

[T]hese monsters used her as a spiritual guinea pig.

John Horner has never delivered a baby. He has killed a few, but he hasn’t
delivered one.

[T]hat baby didn't call a cop, didn't call paramedic. That baby died in
delivery of asphyxiation. What a terrible, disgusting way for a baby to
come into this world.

It all started with John. Karen Tadych told you that. This is all his idea.
Caleb didn't even always believe it. Karen Tadych told you the slow
manipulation process that he used.

What a despicable horrible human being.

Misty was taking scripture from these monsters.

Baby after baby after baby after baby after baby after baby. Let's get him
out of our community! Put him out of business, because Karen Tadych told
you, he will not stop. He is doing it in Mexico now. God only knows what
atrocities he is committing down there. God only knows.

[P]ut them out of the business.

We've got some quacks over in Kansas called the Phelps family. . . . as
much as those people sicken me, they're not anywhere as dangerous as
these people. . . . There are few cults in the country as dangerous as this
man. . . . A modern day Jim Jones is what he is. He thinks he is the
Messiah.

Punish him. I cannot put him in jail. I so wish I could.

Watching them this week, crying on the stand, reminding me of watching
law and order when the killer is on the stand crying.


                                      49
       At this time, I usually say, please give defense counsel the same respect and
       deference you’ve given me. It would be a lie.

[Appellants' Brief pp. 56-58.] The Horners cite five additional statements they claim

were improperly made during the Mansfields' rebuttal argument:

       I've got a baby due Tuesday. Let me tell you what would happen. Let me
       tell you what would happen if I was in this guy's position.

       What a phony . . . what a phony. What an absolute fraud this man is to try
       and tell you it started in her uterus.

       If somebody starts deliberating about freedom of religion, you've got to tell
       them, that's not in the instructions. . . . This is not a freedom-of-religion
       case.

       What an absolute sociopath.

       Whether defined by the books as a cult, that's what they do. They isolate;
       they brainwash; they preclude; they teach.

[Appellants' Brief pp. 58-59.] The Horners do not, with three exceptions discussed infra,

identify which of these statements constituted emotional pleas, which of these statements

constituted improper characterizations, which of these statements constituted character

attacks on the Horners, and which of these statements constituted misstatements of the

law. While we can surmise which statements fall into each category, to do so would

require us to assume the role of advocate and develop the Horners' appellate argument.

Our role as a neutral reviewing court forbids us from acting as an advocate. See Kenney,

277 S.W.3d at 722. Thus, the Horners have not adequately demonstrated that any of

these statements alone entitle the Horners to plain error review.

       The Horners specify the alleged delinquencies of three statements they cited in

their brief.   They argue: (1) "[The] references to Jim Jones and Fred Phelps are


                                            50
unjustifiable. Few people in the world incite prejudice like these infamous cult leaders."

(2) "[The Mansfields'] Counsel engaged in improper personalization when he spoke about

the fact that he was expecting a baby, and proceeded to insinuate that, if he were in

[Darrell's] position, he would commit acts of violence against [the Horners]." (3) "[The

Mansfields'] Counsel clearly misstated the law when he asked the jury, in the context of

actual damages, to 'put [the Horners] out of business.'" We disagree. None of these

statements resulted in plain error causing "manifest injustice or miscarriage of justice."

       The first statement of which the Horners specifically complain is the comparison -

- and, therefore, improper characterization -- of the Horners to Jim Jones and Fred

Phelps. In Gaffney v. Community Federal Savings & Loan Ass'n, the Eastern District

concluded that the trial court did not abuse its discretion when it overruled the

defendants' objection during closing argument to the plaintiff's characterization of the

defendants as "poor people" and as "little people." 706 S.W.2d 530, 536 (Mo. App. E.D.

1986). Because we are reviewing for plain error, our review of the statements concerning

Jim Jones and Fred Phelps is more stringent. There was evidence presented at trial that

John, in particular, was the leader of a religious group and that Caleb actively participated

in the group, and as discussed supra, there was sufficient evidence presented at trial to

support the jury's verdict. Thus, we cannot conclude that the comparison of the Horners

to two notorious religious leaders, while potentially objectionable, resulted in manifest

injustice or a miscarriage of justice.

       The second statement of which the Horners specifically complain is the statement

made during the rebuttal argument that the Mansfields' counsel was expecting a baby.

                                             51
The Horners assert that the statement insinuates that the Mansfields' counsel would

intentionally harm the Horners if something similar happened in his situation so that it

was an improper personalization. The Horners fail to read the statement in context of the

rebuttal argument. At the point the Mansfields' counsel made the statement, he was

asking the jury to sign the verdict form finding the Horners negligent and award

aggravating circumstance damages. Thus, the insinuation was that, if he were a juror, he

would find liability and award damages. Even if the Horners' claim that the statement

insinuated intentional harm is correct, the statement did not constitute an improper

personalization. Improper personalization occurs when the closing argument asks the

jury to place themselves in the place of the party. Rhodus, 927 S.W.2d at 437. The

Mansfields' attorney did not ask the jurors to place themselves in the place of the

Mansfields. We cannot conclude the statement about the Mansfields' attorney expecting

a baby resulted in manifest injustice or a miscarriage of justice.

       The third statement of which the Horners specifically complain is the suggestion

"to put [the Horners] out of business." The Horners argue it is a misstatement of law.

The Horners assert that "it is not a legitimate function of compensatory or punitive

damages to 'put someone out of business.'" While we agree that "putting someone out of

business" is not the purpose of compensatory damages, we disagree that it is not within

the purview of damages for aggravating circumstances in wrongful death cases. The

purpose of damages for aggravating circumstances, like the purpose for punitive

damages, is "'to inflict punishment and to serve as an example and a deterrent to similar

conduct.'" Hess v. Chase Manhattan Bank, 220 S.W.3d 758, 771 (Mo. banc 2007)

                                             52
(quoting Call, 925 S.W.2d at 849). "Putting someone out of business" is a colloquial

expression for preventing someone from engaging in similar conduct in the future.

Accordingly, we do not find that the Mansfields' attorney misstated the law to the jury so

that manifest injustice or a miscarriage of justice resulted.

       In addition to the three statements made during closing arguments that the Horners

specifically challenge, the Horners contend that the cumulative effect of the Mansfields'

closing argument was to engender the jury's hatred, passion, and prejudice. As we did in

Rush, we reviewed the record and, as discussed supra, concluded that there was sufficient

probative evidence presented at trial to support the jury's verdict. Thus, we do not find

that the outcome of the trial was affected by the cumulative effect of the Mansfields'

closing argument so as to amount to manifest injustice or a miscarriage of justice.

       The Horners eighth point on appeal is denied.

Point Nine: Whether Section 510.265 Is Applicable So That Remittitur Is Necessary

       The Horners' ninth and final point on appeal argues that the trial court erred in

overruling their motion for remittitur.        The Horners assert that section 510.265,

Missouri's statutory cap on punitive damages, applies to limit damages for aggravating

circumstances that are awarded in wrongful death cases. This is a question of first

impression.

       Section 510.265 provides, in relevant part, that:

       1. No award of punitive damages against any defendant shall exceed the
       greater of:

       (1) Five hundred thousand dollars; or


                                              53
       (2) Five times the net amount of the judgment awarded to the plaintiff
       against the defendant.

(Emphasis added.) "Punitive damages" is not defined in section 510.265.

       Statutory interpretation is a question of law, which is subject to de novo review on

appeal. Hervey v. Mo. Dep't of Corrections, 379 S.W.3d 156, 163 (Mo. banc 2012).

"'The primary rule of statutory interpretation is to ascertain the intent of the legislature

from the language used, to give effect to that intent if possible, and to consider the words

in their plain and ordinary meaning.'" Id. (quoting S. Metro. Fire Prot. Dist. v. City of

Lee's Summit, 278 S.W.3d 659, 666 (Mo. banc 2009)). "Absent statutory definition,

words used in statutes are given their plain and ordinary meaning with help, as needed,

from the dictionary." Am. Healthcare Mgmt., Inc. v. Dir. of Revenue, 984 S.W.2d 496,

498 (Mo. banc 1999). However, where the legislature has defined a term in one statute,

its failure to do so in another may be instructive on the subject of intent. See, e.g.,

Hudson v. Dir. of Revenue, 216 S.W.3d 216, 223-24 (Mo. App. W.D. 2007) (holding that

by including a "knowledge" element in two sections of a statute, "the legislature

demonstrated that it knew how to express its intent to require a knowledge element,"

rendering the absence of the element in another statute supportive of "the inference that

the legislature did not intend for there to be a knowledge element"); State v. Bouse, 150

S.W.3d 326, 330-31 (Mo. App. W.D. 2004) (holding that legislature's failure to qualify a

definition though it knew how to do so is instructive in construing statute's intended

meaning).




                                            54
       As discussed supra, section 510.263 generally addresses trial procedures in cases

where punitive damage awards are sought. Subsection 510.263.6 provides, in pertinent

part, that: "[t]he doctrines of remittitur and additur, based on the trial judge's assessment

of the totality of the surrounding circumstances, shall apply to punitive damage awards."

As we have observed, this section of Chapter 510 effectively codifies a trial court's

obligation upon request to assess the extent to which such a punitive damage award

comports with due process. (See supra discussion of point relied on three).

       Unlike section 510.265, section 510.263 includes a statutory definition for

"punitive damage awards." Subsection 510.263.7 provides that: "As used in this section,

'punitive damage award' means an award for punitive or exemplary damages or an award

for aggravating circumstances."        (Emphasis added.)      The statutory definition of

"punitive damage award" in section 510.263.7 is instructive.          It solidifies that the

legislature: (i) understands that aggravating circumstances damages are not synonymous

with punitive damages as a matter of course; and (ii) plainly knows how to write

legislation to express its intent to include aggravating circumstances within the scope of

"punitive damages" if that is intended.

       The Horners argue that the definition of "punitive damage award" in section

510.263.7 should be applied to the term "punitive damages" as used in section 510.265.

To do so, however, would either render the phrase "[a]s used in this section" in section

510.263.7 superfluous or would require us to rewrite the phrase to "as used in this

chapter." We are not permitted to do either. It is "'presumed that the legislature did not

insert idle verbiage or superfluous language in a statute.'" Civil Serv. Comm'n v. Bd. of

                                             55
Alderman, 92 S.W.3d 785, 788 (Mo. banc 2003) (quoting Hyde Park Housing P'ship v.

Dir. of Revenue, 850 S.W.2d 82, 84 (Mo. banc 1993)). And it is a longstanding principle

in this state that "[a] court has no authority to write into a statute a provision not covered

by its language." State ex rel. Am. Asphalt Roof Corp. v. Trimble, 44 S.W.2d 1103, 1105

(Mo. banc 1931).

       These principles are particularly controlling here. Section 510.263 was amended

to add subsection 510.263.7 at the same time that section 510.265 was enacted in 2005 as

a part of House Bill 393. It is thus impossible to characterize the addition of a definition

of "punitive damage awards" in, and applicable only to, section 510.263 at the same time

section 510.265 was enacted without a definition of "punitive damages" as anything other

than purposeful. We thus conclude that the legislature's reference to "punitive damages"

in section 510.265 was not intended to include aggravating circumstances damages

within its scope. Moreover, sections 510.263 and 510.265 will not be in conflict if

different definitions of "punitive damage awards" and "punitive damages" apply. Section

510.263 addresses trial procedures when "punitive damage awards" are claimed and, by

the operation of section 510.263.7, makes it clear that those procedures are equally

available where aggravating circumstances damages are claimed.              Section 510.265

purports to establish a statutory cap on "punitive damages." The statues can plainly

operate without being in conflict, even though section 510.263 will apply to aggravating

circumstances damages while section 510.265 will not.

       The Horners counter that because case law has declared damages for aggravating

circumstances to be the functional equivalent of punitive damages, the term "punitive

                                             56
damages" in section 510.265 must be construed to include damages for aggravating

circumstances within its scope. We disagree. It is true that in Call v. Heard, our

Supreme Court stated that: "[A]ggravating circumstance damages in wrongful death

cases are the equivalent of punitive damages." 925 S.W.2d at 849 (citing Bennett v.

Owens-Corning Fiberglas Corp., 896 S.W.2d 464, 466 (Mo. banc 1995))).                 The

comparison of aggravating circumstances damages to punitive damages was limited in

both cases, however, to determining whether damages for aggravating circumstances are

subject to due process considerations. Id.; Bennett, 896 S.W.2d at 465-66. The limited

context of these holdings does not support the broad conclusion that our courts have

defined "punitive damages" to include "aggravating circumstance damages" as a matter

of law.

      We are mindful that "'the legislature is presumed to know the existing law when

enacting a new piece of legislation." State ex rel. Nothum v. Walsh, 380 S.W.3d 557, 567

(Mo. banc 2012). This principle actually mitigates in favor of our conclusion that section

510.265 was not intended to include aggravating circumstances damages within its scope.

Subsection 510.263.7 effectively codified the limited holdings in Call and Bennett by

defining "punitive damage awards" to include "aggravating circumstance damages" for

trial procedure purposes, including remittitur motions requiring the assessment of

punitive damages award by "the totality of the surrounding circumstances," a due process

consideration. The failure to include the same definition for "punitive damages" in

section 510.265 or to otherwise reference aggravating circumstances suggests a



                                           57
purposeful intent to exclude aggravating circumstances damages from the scope of

section 510.265.

      Our conclusion recognizes, and affords appropriate deference to, the fact that a

wrongful death action is purely a creature of statute. Sanders, 364 S.W.3d at 203. The

Wrongful Death Act, sections 537.080-537.100, was designed to "mend the fabric of the

common law, not to weaken it." O'Grady v. Brown, 654 S.W.2d 904, 908 (Mo. banc

1983). Though the legislature was plainly familiar with the term "punitive damages"

when it enacted the wrongful death statute, it elected to use the phrase "aggravating

circumstances" to define damages that could be awarded in addition to compensatory

damages. We are required to attach significance to that choice in verbiage. It is not for

this court to summarily conclude that "aggravating circumstance awards" and "punitive

damages" are statutory synonyms.

      Instead, "we must . . . apply the statutory language [in the wrongful death statute]

'with a view to promoting the apparent object of the legislative enactment.'" Id. (quoting

United Airlines v. State Tax Comm'n, 377 S.W.2d 444, 451 (Mo. banc 1964)). The

Wrongful Death Act has three objectives: "to provide compensation to bereaved plaintiffs

for their loss, to ensure that tortfeasors pay for the consequences of their actions, and

generally to deter harmful conduct which might lead to death." Id. at 909. The last

objective is the focus of section 510.090's allowance for aggravating circumstance

damages: to deter harmful conduct which might lead to death. It is logical and sound that

the legislature viewed conduct leading to death as worthy of more serious consequence

than other conduct. If section 510.265 is construed to apply to damages for aggravating

                                           58
circumst
       tances with
                 hout a plain and cle legislati
                                    ear       ive directiv to do s we wil be
                                                         ve      so,    ll

temperin the mean by which an objecti of sectio 510.090 is met. More to the p
       ng       ns       h          ive       on                            point,

we will be effectiv
                  vely modif
                           fying a sta
                                     atutory caus of actio includin the dam
                                                se       on,      ng      mages

expressly authorize by the le
                  ed        egislature fo that caus of action Sanders, 364 S.W.3 at
                                        or        se        n.       ,         3d

203 ("Th legislatu has the power to de
       he        ure       p         efine the re
                                                emedy avail
                                                          lable if it creates the c
                                                                                  cause

of action."). In fact, it is noteworthy and contro
                 fa          n                   olling that where the legislature has
                                                                                 e

intended to limit the damages recoverable under the wrongful d
       d                                e                    death statute it has don so
                                                                         e,         ne

expressly. See sect
                  tion 538.210 (limiting non-econom damages in action against h
                                                  mic               ns        health

care providers "for personal in
                              njury or dea
                                         ath") (emph
                                                   hasis added)
                                                              ).

      Accordingly the Horne ninth po on appe is denied
      A         y,        ers'     oint    eal       d.

                                      Co
                                       onclusion

      The Judgment of the tri court is affirmed.
      T                     ial        a




                                         ___________________  __________
                                                                      _________
                                         Cynthia L. Martin, Ju
                                                             udge


       cur
All conc




                                           59